Exhibit 10.73



AMERICAN RETIREMENT CORPORATION


RESTRICTED STOCK AGREEMENT


This RESTRICTED STOCK AGREEMENT (the “Agreement”) is by and between American
Retirement Corporation, a Tennessee corporation (the “Company”), and
________________ (the “Grantee”).


Section 1. Restricted Stock Award. The Grantee is hereby granted the right to
receive ________ shares (the “Restricted Stock”) of the Company’s common stock,
par value $0.01 per share (the “Common Stock”), subject to the terms and
conditions of this Agreement and the American Retirement Corporation 1997 Stock
Incentive Plan (as amended, the “Plan”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the Plan.


Section 2. Vesting of the Award. Subject to Sections 5 and 9 hereof, the shares
of Restricted Stock granted pursuant to Section 1 hereof shall vest at such
times and in the percentages set forth below:


a. The shares of Restricted Stock granted hereunder shall vest, if at all, in
three (3) equal tranches (each, a “Tranche”) on March 31, 2006, March 31, 2007
and March 31, 2008 (each, a “Vesting Date”), such that a maximum of thirty-three
and one-third percent (33 1/3%) of the shares of Restricted Stock granted
hereunder may vest on each Vesting Date. Any unvested shares of any Tranche of
Restricted Stock that do not vest on a Vesting Date pursuant to the remaining
provisions of this Section 2 shall be immediately forfeited and the Grantee
shall have no further rights with respect to such shares of Restricted Stock.
Notwithstanding anything herein to the contrary, no fractional shares shall be
issuable upon any Vesting Date.


b. The number of shares of any Tranche of Restricted Stock that shall vest on
any Vesting Date shall be determined by the achievement or partial achievement
of the following three performance measures:


i. certain targets to be established for such Tranche by the Compensation
Committee of the Company’s Board of Directors (the “Compensation Committee”)
with respect to Same Community NOI Growth (as defined by the Compensation
Committee in its sole and absolute discretion) for the fiscal year ending on the
December 31 immediately preceding the Vesting Date for such Tranche.


ii. certain targets to be established for such Tranche by the Compensation
Committee with respect to Adjusted EBITDAR Growth (as defined by the
Compensation Committee in its sole and absolute discretion) for the fiscal year
ending on the December 31 immediately preceding the Vesting Date for such
Tranche.


iii. certain targets to be established for such Tranche by the Compensation
Committee with respect to Cash Earnings Growth (as defined by the Compensation
Committee in its sole and absolute discretion) for the fiscal year ending on the
December 31 immediately preceding the Vesting Date for such Tranche.
 

--------------------------------------------------------------------------------



 
c. Promptly following the establishment of the targets for each Tranche, the
Compensation Committee will cause the targets to be distributed to the Grantee,
along with a summary showing the method of calculating the number of shares to
vest (if at all) in such Tranche upon the achievement or partial achievment of
such targets.


Section 3. Distribution of Restricted Stock. Certificates representing the
shares of Restricted Stock that have vested under Section 2 will be distributed
to the Grantee as soon as practicable after each Vesting Date. The Certificates
representing the Restricted Stock shall be subject to the restrictions on
transfer set forth in Section 6 hereof.


Section 4. Voting Rights and Dividends. Prior to the distribution of the
Restricted Stock, certificates representing shares of Restricted Stock will be
held by the Company (the “Custodian”) in the name of the Grantee. The Custodian
will take such action as is necessary and appropriate to enable the Grantee to
vote the Restricted Stock. All cash dividends received by the Custodian, if any,
with respect to the Restricted Stock will be remitted to the Grantee. Stock
dividends issued with respect to the Restricted Stock shall be treated as
additional shares of Restricted Stock that are subject to the same restrictions
and other terms and conditions that apply to the shares of Restricted Stock.
Notwithstanding the foregoing, no voting rights or dividend rights shall inure
to the Grantee following the forfeiture of the Restricted Stock pursuant to
Section 5 or with respect to any shares of Restricted Stock that do not vest
pursuant to Section 2.


Section 5. Termination. In the event that Grantee’s employment by the Company
(or any Subsidiary or Affiliate of the Company) terminates for any reason, all
shares of Restricted Stock that have not vested prior to the date of termination
shall be immediately forfeited and Grantee shall have no further rights with
respect to such shares of Restricted Stock. Notwithstanding the foregoing, if
the Grantee dies while employed by the Company (or any Subsidiary or Affiliate
of the Company) or if the Grantee’s employment is terminated by reason of
Disability, the Grantee’s shares of Restricted Stock shall vest to the extent
that the performance measures established for each fiscal year pursuant to
Section 2(b) are achieved (or partially achieved).


Section 6. No Transfer or Pledge of Restricted Stock. No shares of Restricted
Stock may be Transferred (as hereinafter defined) prior to the date such shares
have vested, if at all, on any Vesting Date. Thereafter, the Grantee may not
Transfer more than twenty-five percent (25%) of all of the Grantee’s vested
Restricted Stock in any calendar quarter. In addition, any Transfer of vested
Restricted Stock shall be subject to the Company’s determination that, after
giving effect to such Transfer, the Grantee will remain in compliance with the
provisions of any stock ownership policy applicable to the Grantee that is then
in existence. As used herein, the term “Transfer” shall mean any transfer, sale,
conveyance, pledge, encumbrance, hypothecation or disposition of any kind,
whether voluntary or involuntary.
 

--------------------------------------------------------------------------------



 
Section 7. Tax Election. The Grantee may, but is not required to, elect to apply
the tax rules of Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “Code”), to the issuance of the Restricted Stock. If the Grantee makes an
affirmative election under Section 83(b) of the Code, the Grantee shall deliver
a copy of such election to the Company in accordance with the requirements of
the Code and the Regulations promulgated thereunder. The Grantee acknowledges
that the decision to make, or refrain from making, an election to apply Section
83(b) of the Code is his individual decision, based upon the Grantee’s personal
analysis and personal tax advice. The Grantee acknowledges that the Company has
not attempted to influence the Grantee, or provided the Grantee with any advice,
in connection with the Grantee’s determination of whether to make an election to
apply Section 83(b) of the Code. The Grantee is urged to consult with his
individual tax advisors in making the determinations described in this section.


Section 8. Tax Withholding. The Company may withhold from any distribution of
Restricted Stock an amount of Common Stock equal to such federal, state or local
taxes as shall be required to be withheld pursuant to any applicable law or
regulation, unless the Company agrees to accept a payment of cash (or to
withhold from other wages payable to Grantee) in the amount of such withholding
taxes.


Section 9. Change of Control. Upon the occurrence of a Change in Control or a
Potential Change in Control, all Restricted Stock shall be deemed vested and the
restrictions under the Plan and this Agreement with respect to the Restricted
Stock, including the restriction on transfer set forth in Section 6 hereof,
shall automatically expire and shall be of no further force or effect.


Section 10. Stock Subject to Award. In the event that the shares of Common Stock
of the Company should, as a result of a stock split or stock dividend or
combination of shares or any other change, redesignation, merger, consolidation,
recapitalization or otherwise, be increased or decreased or changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation, the number of shares of Restricted
Stock that have been awarded to Grantee shall be appropriately adjusted to
reflect such action. If any such adjustment shall result in a fractional share,
such fraction shall be disregarded.


Section 11. Stock Power. Concurrently with the execution of this Agreement, the
Grantee shall deliver to the Company a stock power, endorsed in blank, relating
to the shares of Restricted Stock. Such stock power shall be in a form
satisfactory to the Company.


Section 12. Legend. Each certificate representing Restricted Stock shall bear a
legend in substantially the following form:


THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE AMERICAN RETIREMENT CORPORATION 1997 STOCK INCENTIVE PLAN (AS
AMENDED, THE “PLAN”) AND THE RESTRICTED STOCK AGREEMENT (THE “AGREEMENT”)
BETWEEN THE OWNER OF THE RESTRICTED STOCK REPRESENTED HEREBY AND AMERICAN
RETIREMENT CORPORATION (THE “COMPANY”). THE RELEASE OF SUCH STOCK FROM SUCH
TERMS AND CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE
PLAN AND THE AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE COMPANY.
 

--------------------------------------------------------------------------------



 
Section 13. Restrictive Agreement. As a condition to the distribution of any
vested shares of Restricted Stock, the Grantee (or his legal representative or
estate or any third party transferee), if the Company so requests, will execute
an agreement in form satisfactory to the Company in which the Grantee or such
other recipient of the shares represents that he is acquiring the shares without
a view to distribution thereof.


Section 14. No Right to Continued Employment. This Agreement shall not be
construed as giving the Grantee the right to be retained in the employ of the
Company (or any Subsidiary or Affiliate of the Company), and the Company (or any
Subsidiary or Affiliate of the Company) may at any time dismiss the Grantee from
employment, free from any liability or any claim under the Plan.


Section 15. Governing Provisions. This Agreement is made under and subject to
the provisions of the Plan, and all of the provisions of the Plan are also
provisions of this Agreement. If there is a difference or conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan will govern. By signing this Agreement, the Grantee confirms that he or
she has received a copy of the Plan.


Section 16. Miscellaneous.


16.1 Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Restricted Stock granted hereby, and supersede any prior or contemporaneous
negotiations and understandings. The Company and the Grantee have made no
promises, agreements, conditions, or understandings relating to the Restricted
Stock, either orally or in writing, that are not included in this Agreement or
the Plan.


16.2 Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe,
or describe the scope or intent of the provisions of this Agreement.


16.3 Counterparts. This Agreement may be executed in counterparts, each of which
when signed by the Company and the Grantee will be deemed an original and all of
which together will be deemed the same Agreement.


16.4 Notice. Any notice or communication having to do with this Agreement must
be given by personal delivery or by certified mail, return receipt requested,
addressed, if to the Company, to the principal office of the Company, and, if to
the Grantee, to the Grantee’s last known address provided by the Grantee to the
Company.
 

--------------------------------------------------------------------------------



 
16.5 Amendment. This Agreement may be amended by the Company, provided that
unless the Grantee consents in writing, the Company cannot amend this Agreement
if the amendment will materially change or impair the Grantee’s rights under
this Agreement and such change is not to the Grantee’s benefit.


16.6 Successors and Assignment. Each and all of the provisions of this Agreement
are binding upon and inure to the benefit of the Company and the Grantee and
their heirs, successors, and assigns. However, the Grantee may not Transfer this
Agreement or the Grantee’s rights hereunder. Furthermore, the Grantee may
Transfer the Restricted Stock distributed to the Grantee pursuant to this
Agreement only as set forth in this Agreement.


16.7 Governing Law. This Agreement shall be governed and construed exclusively
in accordance with the laws of the State of Tennessee applicable to agreements
to be performed in the State of Tennessee.




[Signature page to follow.]


 

--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement to
be effective as of September, __ 2005.


AMERICAN RETIREMENT CORPORATION

 
By:_________________________________
Name:_______________________________
Title:________________________________




Grantee:
 
____________________________________
Name:_______________________________
 
 
 